Citation Nr: 0622907	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-41 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits based on the appellant's 
claimed status as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 Administrative Decision by the 
Muskogee, Oklahoma Regional Office (RO) of VA, which 
determined that continuous cohabitation could not be 
established between the appellant and the veteran.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2005.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran and appellant were married in July 1980, and 
the appellant was the veteran's lawful spouse at the time of 
his death in April 2003.

2.  The veteran and appellant were separated from 1997 to the 
time of the veteran's death.

3.  The separation between the veteran and the appellant was 
procured by the veteran, without the fault of the appellant.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the deceased veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that 
although the appellant was not given notice as to the 
evidence necessary to establish an effective date for her 
claim for DIC benefits, the RO will be responsible for 
providing the appellant appropriate notice under Dingess if 
it decides to grant the appellant's claim for VA benefits, as 
the matter on appeal deals only with the appellant's 
eligibility to receive benefits and not whether the appellant 
will indeed receive VA benefits.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

Hence, as this decision allows a full grant of the desired 
benefit, no additional information or evidence is needed to 
substantiate the claim decided herein.


Analysis

Governing law provides that DIC benefits may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 
2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2005).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2005).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2005).

The Court of Appeals for Veterans Claims has determined that 
38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  Not only must the spouse be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  In assessing the reasons for a separation between 
a veteran and his or her spouse, fault or the absence of 
fault is to be determined based on an analysis of conduct at 
the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

There appears to be no dispute in the record that the veteran 
and appellant were legally married in July 1980, as the 
marriage certificate of record shows the date of marriage to 
have been in July 1980.  Further, the record shows that the 
veteran and appellant were still legally married at the time 
of the veteran's death, as there is no order of divorce in 
the record.  Therefore, the questions that need to be 
addressed in the instant case are whether the veteran and 
appellant continuously cohabited since July 1980 to the date 
of the veteran's death, and, if not, whether the separation 
was due to the misconduct of, or procured by the veteran, 
without the fault of the appellant.

After review of the evidence of record, the Board finds that 
the veteran and appellant were separated in 1997; however, 
the separation was through no fault of the appellant and was 
procured by the veteran.  38 C.F.R. § 3.53(a) (2005).

In this regard, in a July 2003 statement, the appellant 
stated that she and the veteran lived as husband and wife 
together for 17 years until 1997.  Also in July 2003, two of 
the veteran's and appellant's children, and the appellant's 
mother submitted statements stating that the veteran and 
appellant lived together for 17 years, after which time they 
separated.  Therefore, the Board accepts as fact that the 
veteran and appellant separated in 1997.

Therefore, the matter turns on whether the separation was due 
to the misconduct of, or procured by the veteran without the 
fault of the appellant.  38 C.F.R. § 3.53(a) (2005).  Review 
of the evidence shows that in a February 1999 Declaration of 
Status of Dependents form, the veteran noted that he was 
married since July 1980 to the appellant.  A January 2000 
medical record from a private medical center shows that the 
veteran reported that he was married and lived with his wife 
and three children.  However, in a January 2000 private 
medical record, it is shown that the veteran's mother was 
listed as the emergency contact person and that the veteran's 
mother's address was the same as the veteran.  Further, in 
the veteran's April 2000 Income-Net Worth and Employment 
Statement, he stated that he and the appellant did not live 
together and the reason for the separation was that they 
could no longer co-exist in the same domicile.  A December 
2002 VA medical record shows that the hospital called the 
veteran's home and spoke with his wife.  However, another 
December 2002 VA medical record shows that the veteran lived 
with a friend in Oklahoma City, and there was no mention of 
the veteran living with his wife.  In addition, March 2003 
and April 2003 VA medical records show that the veteran lived 
with his girlfriend and his mother was also a care-giver when 
the girlfriend was not available.  Moreover, the veteran's 
April 2003 terminal medical records from the VA medical 
center show that the doctors spoke with the veteran's family 
the day before the veteran's demise.  The veteran's family 
consisted of the veteran's mother and his two sisters.

The veteran's April 2003 death certificate initially did not 
note that the veteran was married and listed no surviving 
spouse.  The appellant stated in her November 2004 
substantive appeal that the initial death certificate was 
completed by another person of which she had no knowledge.  
However, the revised death certificate (signed the same day 
as the original death certificate) shows that the veteran was 
married and listed the appellant as the surviving spouse.  
The Board accepts the revised death certificate as the 
accurate death certificate.

In her July 2003 claim for dependency and indemnity 
compensation (DIC), death pension, and accrued benefits by a 
surviving spouse or child, the appellant noted that she was 
the veteran's surviving spouse and that she had lived 
continuously with the veteran from the date of marriage to 
the date of his death.  However, a February 2004 Report of 
Contact shows that the appellant stated that she left the 
veteran in 1997 for financial and personal reasons and they 
were not living together at the time of the veteran's death.  
In her November 2004 substantive appeal, the appellant 
clarified her February 2004 Report of Contact statement and 
her July 2003 claim, and stated that the primary reason for 
the separation was because of the veteran's continuous 
adulterous affairs and his drug and alcohol usage.  This 
resulted in severe financial problems that ultimately led to 
the hardships described in her previous statements.  Further, 
she stated that she noted in the July 2003 claim that she and 
the veteran had lived together continuously until the date of 
his death because she was never legally separated from her 
husband.

In March 2004, the appellant submitted copies of mail 
received at her residence addressed to the veteran.  Relevant 
mail received at her address after her noted 1997 separation 
included a bill for medical treatment for the veteran 
received in May 1997, notice of an August 1997 VA medical 
appointment for the veteran, a Notice of Driver License 
suspension for the veteran mailed in September 2000, and a 
check made payable to the veteran and dated in February 2004, 
after the veteran's death.

In October 2005, the appellant and her mother testified 
during a Board hearing before the undersigned Veterans Law 
Judge and stated that the veteran and she had purchased a 
house in 1997.  Records submitted during the hearing, for 
which the appellant provided a waiver of RO review, show that 
the veteran and appellant both signed the promissory note for 
the mortgage in June 1997.  However, the appellant was the 
only name listed on the warranty deed, although she was noted 
to be a married person.  The appellant also testified during 
her October 2005 Board hearing that before the veteran died 
and while he was hospitalized, she went to visit him at times 
and would stay for some hours or all night, but she did not 
go to visit every day and she did not visit often.  She also 
stated that the veteran stayed at her house off and on and he 
would still receive mail at her house and had never put in a 
change of address form.  Further, she stated that the veteran 
had a key to the house and he had clothing in the house.  She 
stated that she stopped attending holiday functions at the 
veteran's mother's house because the veteran's girlfriend 
would also be there.  Moreover, the relationship between the 
veteran and the girlfriend began in approximately 1993.  The 
appellant also stated that she last had intimate relations 
with the veteran a little more than a year before his death.

Although a June 2003 Statement of Funeral Goods and Services 
Selected form shows that the appellant was billed for the 
veteran's funeral services, she testified during the October 
2005 Board hearing that the veteran's funeral was paid for by 
insurance and the veteran's mother submitted the check to the 
funeral home.

The appellant's mother testified during the October 2005 
Board hearing that she recalled the veteran being at the 
appellant's house within the five years prior to his death.  
She also stated that he would come to her house often and 
would sometimes bring his girlfriend.

The Board notes that the appellant has stated that it was a 
result of the veteran's adulterous affairs and drug and 
alcohol usage that they separated.  According to 38 C.F.R. 
§ 3.53 (b) (2005), the statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  As such, the Board 
finds that there is no contradictory information to rebut the 
appellant's statement as to the reason for the separation.  
In this regard, the Board finds that the record is clear that 
the veteran had a girlfriend and was living with this 
girlfriend during the marriage.  In addition, the record 
shows that the veteran continued to have mail sent to the 
appellant's address, had a key to the appellant's house, and 
attended family functions with the appellant, including 
visiting the appellant's mother.  Although the appellant did 
state that the veteran and she had separated due to financial 
and personal reasons, she later clarified that it was a 
result of the veteran's ongoing infidelities and drug and 
alcohol usage that led to the financial difficulties.  
Moreover, the record does not indicate that the appellant 
lived with another man or openly held herself out to be 
married to another person since the veteran's death.  
38 C.F.R. § 3.50(b)(2) (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a [claimant] need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Therefore, resolving all doubt in favor of the appellant, the 
Board finds that although the veteran and the appellant were 
separated at the time of the veteran's death, the 
preponderance of the evidence shows that the separation was 
procured by the veteran without the fault of the appellant 
because the veteran was openly living with another woman 
during the marriage.  38 C.F.R. § 3.53 (2005).


ORDER

Basic eligibility for VA benefits based on the appellant's 
claimed status as the veteran's surviving spouse is 
established.  The appeal is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


